 Case 3:17-cv-01362 Document 368 Filed 04/29/20 Page 1 of 1 PageID #: 7745



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                  ORDER

     Pending before the court is defendant Cardinal Health’s

motion to file their opposition to plaintiffs’ motion to compel

under seal.    (ECF No. 367).    For good cause shown, that motion is

GRANTED.

     The Clerk is directed to send copies of this Order to

counsel of record and Special Master Wilkes.

           IT IS SO ORDERED this 29th day of April, 2020.

                                 ENTER:
                                            David A. Faber
                                            Senior United States District Judge
